DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Dariela Almeda (Reg. No.75,496) on June 9, 2022. 2.	The application has been amended as follows:
2. 	(Currently Amended) A method for removing 18S rRNA from an RNA sample comprising:
obtaining an RNA sample from a biological source, said RNA sample containing 18S rRNA;
mixing said RNA sample with one or more RNA subtractive hybridization probes, thereby forming a mixture comprising the RNA sample and the one or more RNA subtractive hybridization probes, wherein the one or more RNA subtractive hybridization probes comprise an affinity label comprising biotin, and wherein the one or more of the RNA subtractive hybridization probes hybridize to two or more discontinuous regions of 18S rRNA in the RNA sample;
incubating the mixture under conditions effective to allow hybridization of the one or more RNA subtractive hybridization probes with the 18S rRNA in the RNA sample, thereby forming a hybridized complex comprising the one or more RNA subtractive hybridization probes and the 18S rRNA;
facilitating association of the hybridized complex with a solid support by incubating the hybridized complex with the solid support in a reaction composition, thereby forming a complex comprising the hybridized complex and the solid support, wherein the affinity label on the one or more of the RNA subtractive hybridization probes in the hybridized complex specifically binds to an affinity label recognition molecule attached to the solid support, wherein the affinity label recognition molecule comprises streptavidin or neutravidin; and
removing the 18S rRNA from the RNA sample by removing the complex comprising the hybridized complex and the solid support from the reaction composition; 
wherein a combination of polyethylene glycol and magnesium ions in the reaction composition enhances removal of the complex comprising the hybridized complex and the solid support from the reaction composition [18S rRNA], and
wherein the reaction composition consists of: polyethylene glycol at a concentration [of] between about 2% and 25%, magnesium ions at a concentration [of] between about 3 mM and 30 mM, and sodium chloride at a concentration [of] about 150 mM.
6. 	(Currently Amended) The method of claim 2, wherein one of the one or more RNA subtractive hybridization probes are derived from a 788 bp region of the 18S rRNA.
7. 	(Currently Amended) A method for removing 18S rRNA from an RNA sample, comprising:
obtaining an RNA sample from a biological source;
mixing said RNA sample with one or more RNA subtractive hybridization probes, thereby forming a mixture comprising the RNA sample and the one or more RNA subtractive hybridization probes, wherein the one or more RNA subtractive hybridization probes comprise an affinity label comprising biotin, and wherein the one or more the RNA subtractive hybridization probes hybridize to two or more discontinuous regions of 18S rRNA in the RNA sample;
incubating the mixture under conditions effective to allow hybridization of the one or more RNA subtractive hybridization probes with the 18S rRNA in the RNA sample, thereby forming a hybridized complex comprising the one or more RNA subtractive hybridization probes and the 18S rRNA;
facilitating association of the hybridized complex with a solid support by incubating the hybridized complex with the solid support in a reaction composition, thereby forming a complex comprising the hybridized complex and the solid support, wherein the affinity label on the one or more the RNA subtractive hybridization probes in the hybridized complex specifically binds to an affinity label recognition molecule attached to the solid support, wherein the affinity label recognition molecule comprises streptavidin or neutravidin; and
removing the 18S rRNA from the RNA sample by removing the complex comprising the hybridized complex and the solid support from the reaction composition; and,
wherein the reaction composition consists of: polyethylene glycol at a concentration [of] between about 2% and 25%, magnesium ions at a concentration [of] between about 3 mM and 30 mM, and sodium chloride at a concentration [of] about 150 mM, and
wherein a combination of the polyethylene glycol and the magnesium ions in the reaction composition enhances a removal of the complex comprising the hybridized complex and the solid support from the reaction composition [18S rRNA].
3.	The following is an examiner’s statement of reasons for allowance: 
	Claims 2, 5-7, and 10-12 are allowable in light of applicant’s amendments filed on June 6, 2022 and the examiner’s amendment. The rejections under pre-AIA  35 U.S.C 112 (a) and 103 have been withdrawn in view of applicant’s amendment filed on June 6, 2022 and the examiner’s amendment. The closest prior arts in the record are Freie et al., (US 2009/0137415 A1, published on May 28, 2009), Reddy et al., (US 2006/0292559 A1, published on December 28, 2006), Stone (US Patent No. 5,512,436, published on April 30, 1996), Su et al., (US 2005/0164236A1, published on July 28, 2005) and Gryaznov et al., (US Patent No. 5,684,143, published on November 4, 1997). These prior arts do not teach a combination of all method steps of claim 2 and a combination of all method steps of claim 7.  These prior arts either alone or in combination with the other arts in the record do not teach or reasonably suggest a method for removing 18S rRNA from an RNA sample which comprises all limitations recited in claims 2 and 7. Since the specification describes that “[O]ur discovery of the synergistic effects of including two components (PEG and magnesium ions) which have not previously been used to facilitate capture of biotinylated RNA/rRNA complexes onto streptavidin magnetic beads, enables the practical application of the disclosed method” (see page 18), the methods recited in claims 2 and 7 is unexpected. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 11, 2022